

Exhibit 10.1
 
CERTAIN MATERIAL (INDICATED BY ASTERISKS) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.












PUBLIC HEALTH SERVICE


PATENT LICENSE AGREEMENT - EXCLUSIVE
This Agreement is based on the model Patent License Exclusive Agreement adopted
by the U.S. Public Health Service (“PHS”) Technology Transfer Policy Board for
use by components of the National Institutes of Health (“NIH”), the Centers for
Disease Control and Prevention (“CDC”), and the Food and Drug Administration
(“FDA”), which are agencies of the PHS within the Department of Health and Human
Services (“HHS”).


This Cover Page identifies the Parties to this Agreement:


The U.S. Department of Health and Human Services, as represented by
The National Cancer Institute
an Institute or Center (hereinafter referred to as the “IC”) of the
NIH


and


Selecta Biosciences,
hereinafter referred to as the “Licensee”,
having offices at 480 Arsenal Street, Building One, Watertown, Massachusetts,
02472,
created and operating under the laws of Delaware.
Tax ID No.: 26-1622110






A-035-2017
CONFIDENTIAL
NIH Patent License Agreement--Exclusive
Model 10-2015 [Final] [Selecta Biosciences] [3 April 2017]



--------------------------------------------------------------------------------





For the IC internal use only:
License Number:
License Application Number: A-035-2017
Serial Number(s) of Licensed Patent(s) or Patent Application(s):


Group A (Exclusive Rights)
[***]


Group B (Non-exclusive Rights)
[***]




Cooperative Research and Development Agreement (CRADA) Number (if a subject
invention): None
Public Benefit(s): The development of new cancer therapeutics can alleviate pain
and suffering for many members of the public who are afflicted with certain
cancers, which is collectively the second leading cause of death in the United
States.
This Patent License Agreement, hereinafter referred to as the “Agreement”,
consists of this Cover Page, an attached Agreement, a Signature Page, Appendix A
(List of Patent(s) or Patent Application(s)), Appendix B (Fields of Use and
Territory), Appendix C (Royalties), Appendix D (Benchmarks and Performance),
Appendix E (Commercial Development Plan), Appendix F (Example Royalty Report),
and Appendix G (Royalty Payment Options).










[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
A-035-2017
CONFIDENTIAL
NIH Patent License Agreement--Exclusive
Model 10-2015 [Final] [Selecta Biosciences] [3 April 2017]



--------------------------------------------------------------------------------





The IC and the Licensee agree as follows:
1.
BACKGROUND



1.1
In the course of conducting biomedical and behavioral research, the IC
investigators made inventions that may have commercial applicability.



1.2
By assignment of rights from IC employees and other inventors, HHS, on behalf of
the Government, owns intellectual property rights claimed in any United States
or foreign patent applications or patents corresponding to the assigned
inventions. HHS also owns any tangible embodiments of these inventions actually
reduced to practice by the IC.



1.3
The Secretary of HHS has delegated to the IC the authority to enter into this
Agreement for the licensing of rights to these inventions.



1.4
The IC desires to transfer these inventions to the private sector through
commercialization licenses to facilitate the commercial development of products
and processes for public use and benefit.



1.5
The Licensee desires to acquire commercialization rights to certain of these
inventions in order to develop processes, methods, or marketable products for
public use and benefit.



1.6
All materials required by Licensee from NIH for the performance of the
Commercial Development Plan will be obtained by the Licensee under a Cooperative
Research and Development Agreement (“CRADA”). Therefore, no materials will be
distributed under the terms and conditions of this Agreement. If additional
materials are required, they will either be obtained by request and amendment of
the CRADA, or by request and amendment of this Agreement.



2.
DEFINITIONS



2.1
Additional License” means an exclusive or non-exclusive license that includes
the Licensed Patent Rights and is granted to a Third Party who is responsible
for paying a share of patent expenses, and wherein the exclusive or
non-exclusive license has a Licensed Field(s) of Use directed to therapeutic
applications.  Additional License specifically excludes exclusive or
non-exclusive licenses directed solely to evaluation, internal research use or
commercialization of research reagents.



2.2
“Affiliate(s)” means a corporation or other business entity, which directly or
indirectly is controlled by or controls, or is under common control with the
Licensee. For this purpose, the term "control" shall mean ownership of more than
fifty percent (50%) of the voting stock or other ownership interest of the
corporation or other business entity, or the power to elect or appoint more than
fifty percent (50%) of the members of the governing body of the corporation or
other business entity.



2.3
“Benchmarks” mean the performance milestones that are set forth in Appendix D.



2.4
“Commercial Development Plan” means the written commercialization plan attached
as Appendix E.







A-035-2017
CONFIDENTIAL
NIH Patent License Agreement--Exclusive
Model 10-2015 [Final] [Selecta Biosciences] [3 April 2017]



--------------------------------------------------------------------------------




2.5
“Commercially Reasonable Efforts” means the level of efforts and resources
consistent with the efforts and resources normally used by a similarly situated
biotechnology company in the exercise of commercially reasonable business
discretion relating to the manufacture, development or commercialization of a
biopharmaceutical product with similar product characteristics that is of
similar market potential at a similar stage of development or commercialization,
taking into account issues of efficacy, safety, product profile, anticipated or
approved labeling, present and future market potential, competitive market
conditions, the proprietary position of the drug substance or product, the
regulatory structure involved, and other key technical, legal, scientific,
medical or commercial factors, and the profitability of the product.



2.6
“CRADA” means a Cooperative Research and Development Agreement.



2.7
“FDA” means the Food and Drug Administration.



2.8
“First Commercial Sale” means [***] by or on behalf of the Licensee or its
sublicensees of the Licensed Products or the initial practice of a Licensed
Process by or on behalf of the Licensee or its sublicensees in exchange for cash
or some equivalent to which value can be assigned for the purpose of determining
Net Sales.



2.9
“Government” means the Government of the United States of America.



2.10
“Licensed Fields of Use” means the fields of use identified in Appendix B.



2.11
“Licensed Patent Rights” shall mean:



a.
Patent applications (including provisional patent applications and PCT patent
applications) or patents listed in Appendix A, all divisions and continuations
of these applications, all patents issuing from these applications, divisions,
and continuations, and any reissues, reexaminations, and extensions of these
patents;



b.
to the extent that the following contain one or more claims directed to the
invention or inventions disclosed in 2.11(a):



i.
continuations‑in‑part of 2.11(a);



ii.
all divisions and continuations of these continuations‑in‑part;



iii.
all patents issuing from these continuations‑in‑part, divisions, and
continuations;



iv.
priority patent application(s) of 2.11(a); and



v.
any reissues, reexaminations, and extensions of these patents;



c.
to the extent that the following contain one or more claims directed to the
invention or inventions disclosed in 2.11(a): all counterpart foreign and U.S.
patent applications and patents to 2.11(a) and 2.11(b), including those listed
in Appendix A; and



d.
Licensed Patent Rights shall [***].







[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
A-035-2017
CONFIDENTIAL
NIH Patent License Agreement--Exclusive
Model 10-2015 [Final] [Selecta Biosciences] [3 April 2017]



--------------------------------------------------------------------------------






2.12
“Licensed Processes” means processes which, in the course of being practiced,
would be within the scope of one or more claims of the Licensed Patent Rights
that have not been held unpatentable, invalid or unenforceable by an unappealed
or unappealable judgment of a court of competent jurisdiction.



2.13
“Licensed Products” means tangible materials which, in the course of
manufacture, use, sale, or importation, would be within the scope of one or more
claims of the Licensed Patent Rights that have not been held unpatentable,
invalid or unenforceable by an unappealed or unappealable judgment of a court of
competent jurisdiction.



2.14
“Licensed Territory” means the geographical area identified in Appendix B.



2.15
“Net Sales” means the total gross receipts from Third Parties for sales of
Licensed Products or practice of Licensed Processes by or on behalf of the
Licensee, its Affiliates or its sublicensees, and from leasing, renting, or
otherwise making the Licensed Products available to Third Parties without sale
or other dispositions, whether invoiced or not, less [***]. No deductions shall
be made for commissions paid to individuals, whether they are with independent
sales agencies or regularly employed by the Licensee, or sublicensees, and on
its payroll, or for the cost of collections. Notwithstanding the foregoing, the
following will not be included in Net Sales: (a) samples of Licensed Products
used to promote additional Net Sales, in amounts consistent with normal business
practices of Licensee and (b) disposal or use of Licensed Products in clinical
studies or under compassionate use, patient assistance, named patient use, test
marketing programs or non-registrational studies or other similar programs or
studies where the Licensed Product is supplied without charge or at the actual
manufacturing cost thereof.



2.16
“Practical Application” means to manufacture in the case of a composition or
product, to practice in the case of a process or method, or to operate in the
case of a machine or system; and in each case, under these conditions as to
establish that the invention is being utilized and that its benefits are to the
extent permitted by law or Government regulations available to the public on
reasonable terms.



2.17
“Pro Rata Share” means one of the following:



a.
in instances where the Additional License(s) granted by IC recover a
pre-determined percentage of patent costs, one hundred percent (100%) of patent
prosecution costs minus the percentage of patent prosecution costs recovered by
the Additional License(s) which recover a pre-determined percentage of patent
costs.  For example, if IC has granted an Additional License which recovers
twenty percent (20%) of patent prosecution costs, then the Pro Rata Share would
be one hundred percent (100%) minus twenty percent (20%), or eighty percent
(80%);



b.
in instances where the Additional Licenses granted by IC recover a full Pro Rata
Share of patent prosecution costs, one (1) minus the value derived from the
number of Additional Licenses granted by IC which recover a full Pro Rata Share
of patent prosecution costs divided by the total number of licenses granted by
IC which recover a full Pro Rata Share of patent prosecution costs.  For
example, if IC has granted 4 Additional Licenses which recover a full Pro Rata
Share of patent prosecution costs,   then the Pro Rata Share would be, one (1)
minus [four (4) divided by five (5)], or one fifth (1/5); or





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
A-035-2017
CONFIDENTIAL
NIH Patent License Agreement--Exclusive
Model 10-2015 [Final] [Selecta Biosciences] [3 April 2017]



--------------------------------------------------------------------------------




c.
in instances where the Additional Licenses are granted according to the
definition of both 2.17(a) and 2.17(b), the Pro Rata Share paid by Licensee will
be the value derived from the Pro Rata Share as determined under paragraph
2.17(a) multiplied by the value derived from the Pro Rata Share as determined
under paragraph 2.17(b).  For example, if two (2) Additional Licenses are
granted wherein one (1) Additional License recovers twenty percent (20%) of
patent prosecution costs and one (1) Additional License recovers a full Pro Rata
Share of patent prosecution costs, the Pro Rata Share would be (one hundred
percent (100%) minus twenty percent (20%)) multiplied by (one (1) minus (one (1)
divided by two (2))), or eighty percent (80%) multiplied by one half (1/2),
equaling forty percent (40%).



2.18
“Research License” means a nontransferable, nonexclusive license to make and to
use the Licensed Products or the Licensed Processes as defined by the Licensed
Patent Rights for purposes of research and not for purposes of commercial
manufacture or distribution or in lieu of purchase.



2.19
“Third Party” means any entity other than (i) the NIH or (ii) Licensee, its
Affiliates or its sublicensses.



3.
GRANT OF RIGHTS



3.1
The IC hereby grants and the Licensee accepts, subject to the terms and
conditions of this Agreement, an exclusive license to Group A of the Licensed
Patent Rights and a non-exclusive license to Group B of the Licensed Patent
Rights in the Licensed Territory to make and have made, to use and have used, to
sell and have sold, to offer to sell, and to import any Licensed Products in the
Licensed Fields of Use and to practice and have practiced any Licensed
Process(es) in the Licensed Fields of Use.



3.2
This Agreement confers no license or rights by implication, estoppel, or
otherwise under any patent applications or patents of the IC other than the
Licensed Patent Rights regardless of whether these patents are dominant or
subordinate to the Licensed Patent Rights.



4.
SUBLICENSING



4.1
Upon written approval, [***] and which shall not be unreasonably withheld, the
Licensee may enter into sublicensing agreements under the Licensed Patent
Rights. With respect to any proposed sublicense agreement, if the IC does not
provide the Licensee with written rejection thereof within [***], the IC shall
be deemed to have given its approval of such sublicense agreement and the
Licensee shall have the right to enter into such sublicense agreement.



4.2
The Licensee agrees that any sublicenses granted by it shall provide that the
obligations to the IC of Paragraphs 5.1‑5.4, 8.1, 10.1, 10.2, 12.5, and
13.8-13.10 of this Agreement shall be binding upon the sublicensee as if it were
a party to this Agreement. The Licensee further agrees to attach copies of these
Paragraphs to all sublicense agreements.



4.3
Any sublicenses granted by the Licensee shall provide for the termination of the
sublicense, or the conversion to a license directly between the sublicensees and
the IC, at the option of the sublicensee, upon termination of this Agreement
under Article 13. This conversion is subject to the IC approval and contingent
upon acceptance by the sublicensee of the remaining provisions of this
Agreement.





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
A-035-2017
CONFIDENTIAL
NIH Patent License Agreement--Exclusive
Model 10-2015 [Final] [Selecta Biosciences] [3 April 2017]



--------------------------------------------------------------------------------




4.4
The Licensee agrees to [***]. To the extent permitted by law, the IC agrees to
[***].



4.5
The Licensee may enter into sublicensing agreements under Licensed Patent Rights
with Affiliates of Licensee, and Paragraphs 4.1 and 4.4 of the Agreement and
Paragraph V in Appendix C of the Agreement shall not apply to such Affiliate
sublicense; provided that Licensee shall notify IC in writing of the Affiliate
that sublicenses any Licensed Patent Rights within [***] of effectiveness of
each sublicense.



5.
STATUTORY AND NIH REQUIREMENTS AND RESERVED GOVERNMENT RIGHTS



5.1
a.    the IC reserves on behalf of the Government an irrevocable, nonexclusive,
nontransferable, royalty‑free license for the practice of all inventions
licensed under the Licensed Patent Rights throughout the world by or on behalf
of the Government and on behalf of any foreign government or international
organization pursuant to any existing or future treaty or agreement to which the
Government is a signatory. Prior to the First Commercial Sale, the Licensee
agrees to provide the IC with reasonable quantities of the Licensed Products or
materials made through the Licensed Processes for IC research use; and



b.
in the event that the Licensed Patent Rights are Subject Inventions made under
CRADA, the Licensee grants to the Government, pursuant to 15 U.S.C.
§3710a(b)(1)(A), a nonexclusive, nontransferable, irrevocable, paid‑up license
to practice the Licensed Patent Rights or have the Licensed Patent Rights
practiced throughout the world by or on behalf of the Government. In the
exercise of this license, the Government shall not publicly disclose trade
secrets or commercial or financial information that is privileged or
confidential within the meaning of 5 U.S.C. §552(b)(4) or which would be
considered as such if it had been obtained from a non‑Federal party. [***].



5.2
The Licensee agrees that products used or sold in the United States embodying
the Licensed Products or produced through use of the Licensed Processes shall be
manufactured substantially in the United States, unless a written waiver is
obtained in advance from the IC.



5.3
The Licensee acknowledges that the IC may enter into future CRADAs under the
Federal Technology Transfer Act of 1986 that relate to the subject matter of
this Agreement. The Licensee [***] requests for a Research License from future
collaborators with the IC when acquiring these rights is necessary in order to
make a CRADA project feasible. The Licensee may request an opportunity to join
as a party to the proposed CRADA.



a.
In addition to the reserved license of Paragraph 5.1, the IC reserves the right
to grant Research Licenses directly or to require the Licensee to grant Research
Licenses on reasonable terms. The purpose of these Research Licenses is to
encourage basic research, whether conducted at an academic or corporate
facility. In order to safeguard the Licensed Patent Rights, however, the IC
shall consult with the Licensee and [***] any objections or comments of the
Licensee before granting to commercial entities a Research License or providing
to them research samples of materials made through the Licensed Processes; and









[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
A-035-2017
CONFIDENTIAL
NIH Patent License Agreement--Exclusive
Model 10-2015 [Final] [Selecta Biosciences] [3 April 2017]



--------------------------------------------------------------------------------





a.
In exceptional circumstances, and in the event that the Licensed Patent Rights
are Subject Inventions made under a CRADA, the Government, pursuant to 15 U.S.C.
§3710a(b)(1)(B), retains the right to require the Licensee to grant to a
responsible applicant a nonexclusive, partially exclusive, or exclusive
sublicense to use the Licensed Patent Rights in the Licensed Field of Use on
terms that are reasonable under the circumstances, or if the Licensee fails to
grant this license, the Government retains the right to grant the license
itself. The exercise of these rights by the Government shall only be in
exceptional circumstances and only if the Government determines:



i.
the action is necessary to meet health or safety needs that are not reasonably
satisfied by the Licensee;



ii.
the action is necessary to meet requirements for public use specified by Federal
regulations, and these requirements are not reasonably satisfied by the
Licensee; or



iii.
the Licensee has failed to comply with an agreement containing provisions
described in 15 U.S.C. §3710a(c)(4)(B);



b.
the determination made by the Government under this Paragraph 5.4 is subject to
administrative appeal and judicial review under 35 U.S.C. §203(b).; and



c.
The IC acknowledges and agrees that a Research License or other right granted
pursuant to this Paragraph 5.3 shall only pertain to the Licensed Patent Rights
and shall not include a right or license to any patent or other intellectual
property right solely owned or solely controlled by Licensee or its Affiliates
other than the Licensed Patent Rights. Without limiting the foregoing, except as
expressly provided herein, nothing contained in this Agreement shall be
construed as granting, by implication, estoppel or otherwise, any licenses or
rights under any patents or other intellectual property rights other than the
Licensed Patent Rights.



6.
ROYALTIES AND REIMBURSEMENT



6.1
The Licensee agrees to pay the IC a noncreditable, nonrefundable license issue
royalty as set forth in Appendix C.



6.2
The Licensee agrees to pay the IC a nonrefundable minimum annual royalty as set
forth in Appendix C.



6.3
The Licensee agrees to pay the IC earned royalties as set forth in Appendix C.



6.4
The Licensee agrees to pay the IC benchmark royalties as set forth in Appendix
C.



6.5
The Licensee agrees to pay the IC sublicensing royalties as set forth in
Appendix C.



6.6
A patent or patent application licensed under this Agreement shall cease to fall
within the Licensed Patent Rights for the purpose of computing earned royalty
payments in any given country on the earliest of the dates that:



a.
the application has been abandoned and not continued;





A-035-2017
CONFIDENTIAL
NIH Patent License Agreement--Exclusive
Model 10-2015 [Final] [Selecta Biosciences] [3 April 2017]



--------------------------------------------------------------------------------






b.
the patent expires or irrevocably lapses, or



c.
the patent has been held to be invalid or unenforceable by an unappealed or
unappealable decision of a court of competent jurisdiction or administrative
agency.



6.7
No multiple royalties shall be payable because any Licensed Products or Licensed
Processes are covered by more than one of the Licensed Patent Rights.



6.8
On sales of the Licensed Products made in other than an arms‑length transaction,
the value of the Net Sales attributed under this Article 6 to this transaction
shall be that which would have been received in an arms‑length transaction,
based on sales of like quantity and quality products on or about the time of
this transaction.



6.9
With regard to unreimbursed expenses associated with the preparation, filing,
prosecution, and maintenance of all patent applications and patents included
within the Licensed Patent Rights and paid by the IC prior to the effective date
of this Agreement, the Licensee shall pay the IC, as an additional royalty,
within [***] of the IC’s submission of a statement and request for payment to
the Licensee, an amount equivalent to these unreimbursed expenses previously
paid by the IC.



6.10
With regard to unreimbursed expenses associated with the preparation, filing,
prosecution, and maintenance of all patent applications and patents included
within the Licensed Patent Rights and paid by the IC on or after the effective
date of this Agreement, the IC, at its sole option, may require the Licensee:



a.
to pay the IC [***], within [***] of the IC’s submission of a statement and
request for payment, a royalty amount equivalent to a Pro Rata Share of these
unreimbursed expenses paid during the previous calendar year(s);



b.
to pay a Pro Rata Share of these unreimbursed expenses directly to the law firm
employed by the IC to handle these functions. However, in this event, the IC and
not the Licensee shall be the client of the law firm; or



c.
in limited circumstances, the Licensee may be given the right to assume
responsibility for the preparation, filing, prosecution, or maintenance of any
patent application or patent included with the Licensed Patent Rights. In that
event, the Licensee shall directly pay the attorneys or agents engaged to
prepare, file, prosecute, or maintain these patent applications or patents and
shall provide the IC with copies of each invoice associated with these services
as well as documentation that these invoices have been paid.



6.11
The IC agrees, upon written request, to provide the Licensee with summaries of
patent prosecution invoices for which the IC has requested payment from the
Licensee under Paragraphs 6.9 and 6.10. The Licensee agrees that all information
provided by the IC related to patent prosecution costs shall be treated as
confidential commercial information and shall not be released to a third party
except as required by law or a court of competent jurisdiction.



6.12
The Licensee may elect to surrender its rights in any country of the Licensed
Territory under any of the Licensed Patent Rights upon [***] written notice to
the IC and owe no payment obligation under Paragraph 6.10 for patent-related
expenses paid in that country after [***] of the effective date of the written
notice.



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
A-035-2017
CONFIDENTIAL
NIH Patent License Agreement--Exclusive
Model 10-2015 [Final] [Selecta Biosciences] [3 April 2017]



--------------------------------------------------------------------------------






7.
PATENT FILING, PROSECUTION, AND MAINTENANCE



7.1
Except as otherwise provided in this Article 7, the IC agrees to take
responsibility for, but to consult with, the Licensee in the preparation,
filing, prosecution, and maintenance of any and all patent applications or
patents included in the Licensed Patent Rights and shall furnish copies of
relevant patent‑related documents to the Licensee.



7.2
Upon the IC’s written request, the Licensee shall assume the responsibility for
the preparation, filing, prosecution, and maintenance of any and all patent
applications or patents included in the Licensed Patent Rights and shall, on an
ongoing basis, promptly furnish copies of all patent‑related documents to the
IC. In this event, the Licensee shall, [***], select registered patent attorneys
or patent agents to provide these services on behalf of the Licensee and the IC.
The IC shall provide appropriate powers of attorney and other documents
necessary to undertake this action to the patent attorneys or patent agents
providing these services. The Licensee and its attorneys or agents shall consult
with the IC in all aspects of the preparation, filing, prosecution and
maintenance of patent applications and patents included within the Licensed
Patent Rights and shall provide the IC sufficient opportunity to comment on any
document that the Licensee intends to file or to cause to be filed with the
relevant intellectual property or patent office.



7.3
At any time, the IC may provide the Licensee with written notice that the IC
wishes to assume control of the preparation, filing, prosecution, and
maintenance of any and all patent applications or patents included in the
Licensed Patent Rights. If the IC elects to reassume these responsibilities, the
Licensee agrees to cooperate fully with the IC, its attorneys, and agents in the
preparation, filing, prosecution, and maintenance of any and all patent
applications or patents included in the Licensed Patent Rights and to provide
the IC with complete copies of any and all documents or other materials that the
IC deems necessary to undertake such responsibilities. [***]



7.4
Each party shall promptly inform the other as to all matters that come to its
attention that may affect the preparation, filing, prosecution, or maintenance
of the Licensed Patent Rights and permit each other to provide comments and
suggestions with respect to the preparation, filing, prosecution, and
maintenance of the Licensed Patent Rights, [***].



8.
RECORD KEEPING



8.1
The Licensee agrees to keep accurate and correct records of the Licensed
Products made, used, sold, or imported and the Licensed Processes practiced
under this Agreement appropriate to determine the amount of royalties due the
IC. These records shall be retained for at least [***] following a given
reporting period and shall be available during normal business hours for
inspection, at the expense of the IC, by an accountant or other designated
auditor selected by the IC for the sole purpose of verifying reports and royalty
payments hereunder. The accountant or auditor shall only disclose to the IC
information relating to the accuracy of reports and royalty payments made under
this Agreement. If an inspection shows an underreporting or underpayment in
excess of [***] for any [***] period, then the Licensee shall reimburse the IC
for the cost of the inspection at the time the Licensee pays the unreported
royalties, including any additional royalties as required by Paragraph 9.8. All
royalty payments required under this Paragraph shall be due within [***] of the
date the IC provides to the Licensee notice of the payment due.





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
A-035-2017
CONFIDENTIAL
NIH Patent License Agreement--Exclusive
Model 10-2015 [Final] [Selecta Biosciences] [3 April 2017]



--------------------------------------------------------------------------------




9.
REPORTS ON PROGRESS, BENCHMARKS, SALES, AND PAYMENTS



9.1
Prior to signing this Agreement, the Licensee has provided the IC with the
Commercial Development Plan in Appendix E, under which the Licensee intends to
bring the subject matter of the Licensed Patent Rights to the point of Practical
Application. This Commercial Development Plan is hereby incorporated by
reference into this Agreement. Based on this plan, performance Benchmarks are
determined as specified in Appendix D.



9.2
The Licensee shall provide written annual reports on its product development
progress or efforts to commercialize under the Commercial Development Plan for
each of the Licensed Fields of Use within [***] after December 31 of each
calendar year. These progress reports shall include, but not be limited to:
progress on research and development, status of applications for regulatory
approvals, manufacture and status of sublicensing, marketing, importing, and
sales during the preceding calendar year, as well as, plans for the present
calendar year. The IC also encourages these reports to include information on
any of the Licensee's public service activities that relate to the Licensed
Patent Rights. If reported progress differs from that projected in the
Commercial Development Plan and Benchmarks, the Licensee shall explain the
reasons for these differences. In the annual report, the Licensee may propose
amendments to the Commercial Development Plan, [***]. The Licensee agrees to
provide any additional information reasonably required by the IC to evaluate the
Licensee's performance under this Agreement. The Licensee may amend the
Benchmarks at any time upon written approval by the IC. The IC [***] of any
request of the Licensee to extend the time periods of this schedule [***]. The
Licensee shall amend the Commercial Development Plan and Benchmarks at the
request of the IC to address any Licensed Fields of Use not specifically
addressed in the plan originally submitted.



9.3
The Licensee shall report to the IC the dates for achieving Benchmarks specified
in Appendix D and the First Commercial Sale in each country in the Licensed
Territory within [***] of such occurrences.



9.4
The Licensee shall submit to the IC, within [***] after each [***], a royalty
report, as described in the example in Appendix F, setting forth for the
preceding [***] the amount of the Licensed Products sold or Licensed Processes
practiced by or on behalf of the Licensee in each country within the Licensed
Territory, the Net Sales, and the amount of royalty accordingly due. With each
royalty report, the Licensee shall submit payment of earned royalties due. If no
earned royalties are due to the IC for any reporting period, the written report
shall so state. The royalty report shall be certified as correct by an
authorized officer of the Licensee and shall include a detailed listing of all
deductions made under Paragraph 2.15 to determine Net Sales made under Article 6
to determine royalties due. The royalty report shall also identify the site of
manufacture for the Licensed Product(s) sold in the United States.



9.5
The Licensee agrees to forward [***] to the IC a copy of these reports received
by the Licensee from its sublicensees during the preceding [***] as shall be
pertinent to a royalty accounting to the IC by the Licensee for activities under
the sublicense.



9.6
Royalties due under Article 6 shall be paid in U.S. dollars and payment options
are listed in Appendix G. For conversion of foreign currency to U.S. dollars,
the conversion rate shall be the [***]. Any loss of exchange, value, taxes, or
other expenses incurred in the transfer or conversion to U.S. dollars shall be
paid entirely by the Licensee. The royalty report required by Paragraph 9.4
shall be mailed to the IC at its address for Agreement Notices indicated on the
Signature Page.





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
A-035-2017
CONFIDENTIAL
NIH Patent License Agreement--Exclusive
Model 10-2015 [Final] [Selecta Biosciences] [3 April 2017]



--------------------------------------------------------------------------------




9.7
The Licensee shall be solely responsible for determining if any tax on royalty
income is owed outside the United States and shall pay the tax and be
responsible for all filings with appropriate agencies of foreign governments.



9.8
Additional royalties may be assessed by the IC on any payment that is more than
[***] overdue at the rate of [***]. This [***] rate may be [***]. The payment of
any additional royalties shall not prevent the IC from exercising any other
rights it may have as a consequence of the lateness of any payment.



9.9
All plans and reports required by this Article 9 and marked “confidential” by
the Licensee shall, to the extent permitted by law, be treated by the IC as
commercial and financial information obtained from a person and as privileged
and confidential, and any proposed disclosure of these records by the IC under
the Freedom of Information Act (FOIA), 5 U.S.C. §552 shall be subject to the
predisclosure notification requirements of 45 C.F.R. §5.65(d).



10.
PERFORMANCE



10.1
The Licensee shall use Commercially Reasonable Efforts to bring the Licensed
Products and the Licensed Processes to Practical Application to perform the
activities set forth in the Commercial Development Plan in Appendix E and
performance of the Benchmarks in Appendix D. The efforts of a sublicensee or
Affiliate shall be considered the efforts of the Licensee.



10.2
Upon the First Commercial Sale, until the expiration or termination of this
Agreement, the Licensee shall use Commercially Reasonable Efforts to make the
Licensed Products and the Licensed Processes reasonably accessible to the United
States public.



10.3
The Licensee agrees, after its First Commercial Sale, to make reasonable
quantities of the Licensed Products or materials produced through the use of the
Licensed Processes available to patient assistance programs.



10.4
The Licensee agrees, after its First Commercial Sale and as part of its
marketing and product promotion, to develop educational materials (e.g.,
brochures, website, etc.) directed to patients and physicians detailing the
Licensed Products or medical aspects of the prophylactic and therapeutic uses of
the Licensed Products.



10.5
The Licensee agrees to supply, to the Mailing Address for Agreement Notices
indicated on the Signature Page, the Office of Technology Transfer, NIH with
inert samples of the Licensed Products or the Licensed Processes or their
packaging for educational and display purposes only.



11.
INFRINGEMENT AND PATENT ENFORCEMENT



11.1
The IC and the Licensee agree to notify each other promptly of each infringement
or possible infringement of the Licensed Patent Rights, as well as, any facts
which may affect the validity, scope, or enforceability of the Licensed Patent
Rights of which either party becomes aware.



11.2
Pursuant to this Agreement and the provisions of 35 U.S.C. Chapter 29, the
Licensee may:



a.
bring suit in its own name, at its own expense, and on its own behalf for
infringement of presumably valid claims in the Licensed Patent Rights;





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
A-035-2017
CONFIDENTIAL
NIH Patent License Agreement--Exclusive
Model 10-2015 [Final] [Selecta Biosciences] [3 April 2017]



--------------------------------------------------------------------------------




b.
in any suit, enjoin infringement and collect for its use, damages, profits, and
awards of whatever nature recoverable for the infringement; or



c.
settle any claim or suit for infringement of the Licensed Patent Rights [***];
and



d.
if the Licensee desires to initiate a suit for patent infringement, the Licensee
shall notify the IC in writing. If the IC does not notify the Licensee of its
intent to pursue legal action within [***], the Licensee shall be free to
initiate suit. The IC shall have a continuing right to intervene in the suit.
The Licensee shall take no action to compel the Government either to initiate or
to join in any suit for patent infringement. The Licensee may request the
Government to initiate or join in any suit if necessary to avoid dismissal of
the suit. Should the Government be made a party to any suit, the Licensee shall
[***]. In all cases, the Licensee agrees to keep the IC reasonably apprised of
the status and progress of any litigation. Before the Licensee commences an
infringement action, the Licensee shall notify the IC and [***].



11.3
In the event that a declaratory judgment action alleging invalidity or
non‑infringement of any of the Licensed Patent Rights shall be brought against
the Licensee or raised by way of counterclaim or affirmative defense in an
infringement suit brought by the Licensee under Paragraph 11.2, pursuant to this
Agreement and the provisions of 35 U.S.C. Chapter 29 or other statutes, the
Licensee may:



a.
defend the suit in its own name, at its own expense, and on its own behalf for
presumably valid claims in the Licensed Patent Rights;



b.
in any suit, ultimately to enjoin infringement and to collect for its use,
damages, profits, and awards of whatever nature recoverable for the
infringement; and



c.
settle any claim or suit for declaratory judgment involving the Licensed Patent
Rights-[***] and shall have a continuing right to intervene in the suit; and



d.
if the IC does not notify the Licensee of its intent to respond to the legal
action within [***], the Licensee shall be free to do so. The Licensee shall
take no action to compel the Government either to initiate or to join in any
declaratory judgment action. The Licensee may request the Government to initiate
or to join any suit if necessary to avoid dismissal of the suit. Should the
Government be made a party to any suit by motion or any other action of the
Licensee, the Licensee shall [***]. If the Licensee elects not to defend against
the declaratory judgment action, the IC, at its option, may do so at its own
expense. In all cases, the Licensee agrees to keep the IC reasonably apprised of
the status and progress of any litigation. Before the Licensee commences an
infringement action, the Licensee shall notify the IC and [***].



11.4
In any action under Paragraphs 11.2 or 11.3 [***]. The value of any recovery
made by the Licensee through court judgment or settlement shall, [***].



11.5
The IC shall cooperate fully with the Licensee in connection with any action
under Paragraphs 11.2 or 11.3. The IC agrees promptly to provide access to all
necessary documents and to render reasonable assistance in response to a request
by the Licensee.





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
A-035-2017
CONFIDENTIAL
NIH Patent License Agreement--Exclusive
Model 10-2015 [Final] [Selecta Biosciences] [3 April 2017]



--------------------------------------------------------------------------------





12.
NEGATION OF WARRANTIES AND INDEMNIFICATION



12.1
The IC offers no warranties other than those specified in Article 1.



12.2
The IC does not warrant the validity of the Licensed Patent Rights and makes no
representations whatsoever with regard to the scope of the Licensed Patent
Rights, or that the Licensed Patent Rights may be exploited without infringing
other patents or other intellectual property rights of third parties.



12.3
THE IC MAKES NO WARRANTIES, EXPRESS OR IMPLIED, OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OF ANY SUBJECT MATTER DEFINED BY THE CLAIMS OF THE
LICENSED PATENT RIGHTS OR TANGIBLE MATERIALS RELATED THERETO.

12.4
The IC does not represent that it shall commence legal actions against third
parties infringing the Licensed Patent Rights.



12.5
The Licensee shall indemnify and hold the IC, its employees, students, fellows,
agents, and consultants harmless from and against all liability, demands,
damages, expenses, and losses, including but not limited to death, personal
injury, illness, or property damage in connection with or arising out of:



a.
the use by or on behalf of the Licensee, its sublicensees, directors, employees,
or third parties of any Licensed Patent Rights; or



b.
the design, manufacture, distribution, or use of any Licensed Products, Licensed
Processes or materials by the Licensee, or other products or processes developed
in connection with or arising out of the Licensed Patent Rights.



12.6
The Licensee agrees to maintain a liability insurance program consistent with
sound business practice.



13.
TERM, TERMINATION, AND MODIFICATION OF RIGHTS



13.1
This Agreement is effective when signed by all parties, unless the provisions of
Paragraph 14.16 are not fulfilled, and shall extend to the expiration of the
last to expire of the Licensed Patent Rights unless sooner terminated as
provided in this Article 13.



13.2
In the event that the Licensee is in default in the performance of any material
obligations under this Agreement, including but not limited to the obligations
listed in Paragraph 13.5, and if the default has not been remedied within ninety
(90) days after the date of notice in writing of the default, the IC may
terminate this Agreement by written notice and pursue outstanding royalties owed
through procedures provided by the Federal Debt Collection Act.



13.3
In the event that the Licensee becomes insolvent, files a petition in
bankruptcy, has such a petition filed against it, determines to file a petition
in bankruptcy, or receives notice of a third party's intention to file an
involuntary petition in bankruptcy, the Licensee shall immediately notify the IC
in writing.



13.4
The Licensee shall have a unilateral right to terminate this Agreement or any
licenses in any country or territory by giving the IC sixty (60) days written
notice to that effect.







A-035-2017
CONFIDENTIAL
NIH Patent License Agreement--Exclusive
Model 10-2015 [Final] [Selecta Biosciences] [3 April 2017]



--------------------------------------------------------------------------------




13.5
The IC shall specifically have the right to terminate or modify, at its option,
this Agreement, if the IC determines that the Licensee:



a.
is not executing the Commercial Development Plan submitted with its request for
a license and the Licensee cannot otherwise demonstrate to the IC’s satisfaction
that the Licensee has taken, or can be expected to take within a reasonable
time, effective steps to achieve the Practical Application of the Licensed
Products or the Licensed Processes;



b.
has not achieved the Benchmarks as may be modified under Paragraph 9.2;



c.
has willfully made a false statement of, or willfully omitted a material fact in
the license application or in any report required by this Agreement;



d.
has committed a material breach of a covenant or agreement contained in this
Agreement;



e.
is not keeping the Licensed Products or the Licensed Processes reasonably
available to the public after commercial use commences;



f.
cannot reasonably satisfy unmet health and safety needs; or

g.
cannot reasonably justify a failure to comply with the domestic production
requirement of Paragraph 5.2 unless waived.



13.6
In making the determination referenced in Paragraph 13.5, the IC shall take into
account the normal course of such commercial development programs conducted with
sound and reasonable business practices and judgment and the annual reports
submitted by the Licensee under Paragraph 9.2. Prior to invoking termination or
modification of this Agreement under Paragraph 13.5, the IC shall give written
notice to the Licensee providing the Licensee specific notice of, and a ninety
(90) day opportunity to respond to, the IC’s concerns as to the items referenced
in 13.5(a)-13.5(g). If the Licensee fails to alleviate the IC’s concerns as to
the items referenced in 13.5(a)-13.5(g) or fails to initiate corrective action
to the IC’s satisfaction, the IC may terminate this Agreement.



13.7
When the public health and safety so require, and after written notice to the
Licensee providing the Licensee a [***] opportunity to respond, the IC shall
have the right to require the Licensee to grant sublicenses to responsible
applicants, on reasonable terms, in any Licensed Fields of Use under the
Licensed Patent Rights, unless the Licensee can reasonably demonstrate that the
granting of the sublicense would not materially increase the availability to the
public of the subject matter of the Licensed Patent Rights. The IC shall not
require the granting of a sublicense unless the responsible applicant has first
negotiated in good faith with the Licensee.



13.8
The IC reserves the right according to 35 U.S.C. §209(d)(3) to terminate or
modify this Agreement if it is determined that this action is necessary to meet
the requirements for public use specified by federal regulations issued after
the date of the license and these requirements are not reasonably satisfied by
the Licensee.



13.9
Within [***] of receipt of written notice of the IC’s unilateral decision to
modify or terminate this Agreement, the Licensee may, consistent with the
provisions of 37 C.F.R. §404.11, appeal the decision by written submission to
the designated IC official or designee. The decision of the designated IC
official or designee shall be the final agency decision. The Licensee may
thereafter exercise any and all administrative or judicial remedies that may be
accessible.



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
A-035-2017
CONFIDENTIAL
NIH Patent License Agreement--Exclusive
Model 10-2015 [Final] [Selecta Biosciences] [3 April 2017]



--------------------------------------------------------------------------------






13.10
Within [***] of expiration or termination of this Agreement under this Article
13, a final report shall be submitted by the Licensee. Any royalty payments,
including those incurred but not yet paid (such as the full minimum annual
royalty), and those related to patent expenses, due to the IC shall [***]. If
terminated under this Article 13, sublicensees may elect to convert their
sublicenses to direct licenses with the IC pursuant to Paragraph 4.3. Unless
otherwise specifically provided for under this Agreement, upon termination or
expiration of this Agreement, the Licensee shall return all Licensed Products or
other materials included within the Licensed Patent Rights to the IC or provide
the IC with certification of the destruction thereof. The Licensee may not be
granted additional IC licenses if the final reporting requirement is not
fulfilled.



14.
GENERAL PROVISIONS



14.1
Neither party may waive or release any of its rights or interests in this
Agreement except in writing. The failure of the Government to assert a right
hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right by the Government or
excuse a similar subsequent failure to perform any of these terms or conditions
by the Licensee.



14.2
This Agreement constitutes the entire agreement between the parties relating to
the subject matter of the Licensed Patent Rights, the Licensed Products and the
Licensed Processes, and all prior negotiations, representations, agreements, and
understandings are merged into, extinguished by, and completely expressed by
this Agreement.



14.3
The provisions of this Agreement are severable, and in the event that any
provision of this Agreement shall be determined to be invalid or unenforceable
under any controlling body of law, this determination shall not in any way
affect the validity or enforceability of the remaining provisions of this
Agreement.



14.4
If either party desires a modification to this Agreement, the parties shall,
upon reasonable notice of the proposed modification by the party desiring the
change, confer in good faith to determine the desirability of the modification.
No modification shall be effective until a written amendment is signed by the
signatories to this Agreement or their designees.



14.5
The construction, validity, performance, and effect of this Agreement shall be
governed by Federal law as applied by the Federal courts in the District of
Columbia.



14.6
All Agreement notices required or permitted by this Agreement shall be given by
prepaid, first class, registered or certified mail or by an express/overnight
delivery service provided by a commercial carrier, properly addressed to the
other party at the address designated on the following Signature Page, or to
another address as may be designated in writing by the other party. Agreement
notices shall be considered timely if the notices are received on or before the
established deadline date or sent on or before the deadline date as verifiable
by U.S. Postal Service postmark or dated receipt from a commercial carrier.
Parties should request a legibly dated U.S. Postal Service postmark or obtain a
dated receipt from a commercial carrier or the U.S. Postal Service. Private
metered postmarks shall not be acceptable as proof of timely mailing.





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
A-035-2017
CONFIDENTIAL
NIH Patent License Agreement--Exclusive
Model 10-2015 [Final] [Selecta Biosciences] [3 April 2017]



--------------------------------------------------------------------------------




14.7
This Agreement shall not be assigned or otherwise transferred (including any
transfer by legal process or by operation of law, and any transfer in bankruptcy
or insolvency, or in any other compulsory procedure or order of court) except to
the Licensee’s Affiliate(s) without the prior written consent of the IC. The
parties agree that the identity of the parties is material to the formation of
this Agreement and that the obligations under this Agreement are nondelegable.
In the event that the IC approves a proposed assignment, the Licensee shall
[***].



14.8
The Licensee agrees in its use of any IC‑supplied materials to comply with all
applicable statutes, regulations, and guidelines, including NIH and HHS
regulations and guidelines. The Licensee agrees not to use the materials for
research involving human subjects or clinical trials in the United States
without complying with 21 C.F.R. Part 50 and 45 C.F.R. Part 46. The Licensee
agrees not to use the materials for research involving human subjects or
clinical trials outside of the United States without notifying the IC, in
writing, of the research or trials and complying with the applicable regulations
of the appropriate national control authorities. Written notification to the IC
of research involving human subjects or clinical trials outside of the United
States shall be given no later than [***] prior to commencement of the research
or trials.



14.9
The Licensee acknowledges that it is subject to and agrees to abide by the
United States laws and regulations (including the Export Administration Act of
1979 and Arms Export Control Act) controlling the export of technical data,
computer software, laboratory prototypes, biological material, and other
commodities. The transfer of these items may require a license from the
appropriate agency of the U.S. Government or written assurances by the Licensee
that it shall not export these items to certain foreign countries without prior
approval of this agency. The IC neither represents that a license is or is not
required or that, if required, it shall be issued.



14.10
The Licensee agrees to mark the Licensed Products or their packaging sold in the
United States with all applicable U.S. patent numbers and similarly to indicate
“Patent Pending” status. All the Licensed Products manufactured in, shipped to,
or sold in other countries shall be marked in a manner to preserve the IC’s
patent rights in those countries.



14.11
By entering into this Agreement, the IC does not directly or indirectly endorse
any product or service provided, or to be provided, by the Licensee whether
directly or indirectly related to this Agreement. The Licensee shall not state
or imply that this Agreement is an endorsement by the Government, the IC, any
other Government organizational unit, or any Government employee. Additionally,
the Licensee shall not use the names of the IC, the FDA or the HHS or the
Government or their employees in any advertising, promotional, or sales
literature without the prior written approval of the IC.



14.12
The parties agree to attempt to settle amicably any controversy or claim arising
under this Agreement or a breach of this Agreement, except for appeals of
modifications or termination decisions provided for in Article 13. The Licensee
agrees first to appeal any unsettled claims or controversies to the designated
IC official, or designee, whose decision shall be considered the final agency
decision. Thereafter, the Licensee may exercise any administrative or judicial
remedies that may be available.



14.13
Nothing relating to the grant of a license, nor the grant itself, shall be
construed to confer upon any person any immunity from or defenses under the
antitrust laws or from a charge of patent misuse, and the acquisition and use of
rights pursuant to 37 C.F.R. Part 404 shall not be immunized from the operation
of state or Federal law by reason of the source of the grant.





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
A-035-2017
CONFIDENTIAL
NIH Patent License Agreement--Exclusive
Model 10-2015 [Final] [Selecta Biosciences] [3 April 2017]



--------------------------------------------------------------------------------




14.14
Any formal recordation of this Agreement required by the laws of any Licensed
Territory as a prerequisite to enforceability of the Agreement in the courts of
any foreign jurisdiction or for other reasons shall be carried out by the
Licensee at its expense, and appropriately verified proof of recordation shall
be promptly furnished to the IC.



14.15
Paragraphs 4.3, 8.1, 9.5-9.9, 12.1-12.5, 13.9, 13.10, 14.12 and 14.15 of this
Agreement shall survive termination of this Agreement.



14.16
The terms and conditions of this Agreement shall, at the IC’s sole option, be
considered by the IC to be withdrawn from the Licensee’s consideration and the
terms and conditions of this Agreement, and the Agreement itself to be null and
void, unless this Agreement is executed by the Licensee and a fully executed
original is received by the IC within [***] from the date of the IC’s signature
found at the Signature Page.

SIGNATURES BEGIN ON NEXT PAGE




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
A-035-2017
CONFIDENTIAL
NIH Patent License Agreement--Exclusive
Model 10-2015 [Final] [Selecta Biosciences] [3 April 2017]



--------------------------------------------------------------------------------





NIH PATENT LICENSE AGREEMENT - EXCLUSIVE
SIGNATURE PAGE
For the IC:
/s/ Richard U. Rodriguez                                4-14-17    
Richard U. Rodriguez, M.B.A.                            Date
Associate Director
Technology Transfer Center
National Cancer Institute


Mailing Address or E-mail Address for Agreement notices and reports:
License Compliance and Administration
Monitoring & Enforcement
Office of Technology Transfer
National Institutes of Health
6011 Executive Boulevard, Suite 325
Rockville, Maryland  20852-3804 U.S.A.
E-mail: [***]
For the Licensee (Upon, information and belief, the undersigned expressly
certifies or affirms that the contents of any statements of the Licensee made or
referred to in this document are truthful and accurate.):
by:
/s/ Werner Caultreels, Ph.D.                            4-27-17    
Signature of Authorized Official                            Date
Werner Cautreels, Ph.D.    
Printed Name
CEO and Chairman    
Title
I.
Official and Mailing Address for Agreement notices:



David Abraham
General Counsel
Selecta Biosciences
480 Arsenal Street, Building One
Watertown, MA 02472
Phone: (617) 923-1400
E-mail: [***]










[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
A-035-2017
CONFIDENTIAL
NIH Patent License Agreement--Exclusive
Model 10-2015 [Final] [Selecta Biosciences] [3 April 2017]



--------------------------------------------------------------------------------






II.
Official and Mailing Address for Financial notices (the Licensee’s contact
person for royalty payments)



David Siewers
Selecta Biosciences
480 Arsenal Street, Building One
Watertown, MA 02472
Phone: (617) 923-1400
E-mail: [***]


Any false or misleading statements made, presented, or submitted to the
Government, including any relevant omissions, under this Agreement and during
the course of negotiation of this Agreement are subject to all applicable civil
and criminal statutes including Federal statutes 31 U.S.C. §§3801-3812 (civil
liability) and 18 U.S.C. §1001 (criminal liability including fine(s) or
imprisonment).




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
A-035-2017
CONFIDENTIAL
NIH Patent License Agreement--Exclusive
Model 10-2015 [Final] [Selecta Biosciences] [3 April 2017]



--------------------------------------------------------------------------------





APPENDIX A - Patent(s) or Patent Application(s)
Patent(s) or Patent Application(s):
Group A (Exclusive Rights)
[***]


Group B (Non-exclusive Rights)
[***]




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
A-035-2017
CONFIDENTIAL
NIH Patent License Agreement--Exclusive
Model 10-2015 [Final] [Selecta Biosciences] [3 April 2017]



--------------------------------------------------------------------------------





APPENDIX B - Licensed Fields of Use and Territory
I.
Licensed Fields of Use:

The use of anti-mesothelin targeted immunotoxins for the treatment of
mesothelin-expressing cancers, [***].
For purposes of clarity, the immunotoxin [***].
II.
Licensed Territory:



Worldwide




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
A-035-2017
CONFIDENTIAL
NIH Patent License Agreement--Exclusive
Model 10-2015 [Final] [Selecta Biosciences] [3 April 2017]



--------------------------------------------------------------------------------





APPENDIX C - Royalties
Royalties:
I.
The Licensee agrees to pay to the IC a noncreditable, nonrefundable license
issue royalty in the amount of fifty thousand dollars ($50,000.00) within [***]
from the effective date of this Agreement.



II.
The Licensee agrees to pay to the IC a nonrefundable minimum annual royalty in
the amount of [***] as follows:



(a)
The first minimum annual royalty is due within [***] of the effective date of
this Agreement and may be [***]; and



(b)
Subsequent minimum annual royalty payments are due and payable on [***] of each
calendar year and may be credited against any earned royalties due for sales
made in that year.



III.
The Licensee agrees to pay the IC earned royalties of [***] on Net Sales by or
on behalf of the Licensee and its sublicensees.



IV.
Licensee agrees to pay NIH Benchmark royalties within [***] of achieving each
Benchmark set forth below.



(a)
Benchmark #1- The first to occur of:



(1)
[***] upon the [***], or

(2)
[***] within [***];



(b)
Benchmark #2- The first to occur of:



(1)
[***] upon the [***], or

(2)
[***] within [***];



(c)
Benchmark #3- [***] upon the [***];



(d)
Benchmark #4- [***] upon the [***].



V.
Licensee agrees to pay NIH additional sublicensing royalties in the following
manner:



(a)
For sublicenses granted [***], a sublicensing royalty in the amount of [***] on
the fair market value of any consideration received for each sublicense is due
no later than [***] after Licensee receives the consideration for each
sublicense;



(b)
For sublicenses granted [***], a sublicensing royalty in the amount of [***] on
the fair market value of any consideration received for each sublicense is due
no later than [***] after Licensee receives the consideration for each
sublicense; and



(c)
For sublicenses granted [***], a sublicensing royalty in the amount of [***] on
the fair market value of any consideration received for each sublicense is due
no later than [***] after Licensee receives the consideration for each
sublicense.





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
A-035-2017
CONFIDENTIAL
NIH Patent License Agreement--Exclusive
Model 10-2015 [Final] [Selecta Biosciences] [3 April 2017]



--------------------------------------------------------------------------------





APPENDIX D - Benchmarks and Performance
The Licensee agrees to the following Benchmarks for its performance under this
Agreement and, within [***] of achieving a Benchmark, shall notify the IC that
the Benchmark has been achieved.
I.
[***]        [***]

II.
[***]        [***]

III.
[***]        [***]





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
A-035-2017
CONFIDENTIAL
NIH Patent License Agreement--Exclusive
Model 10-2015 [Final] [Selecta Biosciences] [3 April 2017]



--------------------------------------------------------------------------------





APPENDIX E - Commercial Development Plan
The content of commercial development plan set forth in the document below is
incorporated by reference.


[***]






[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
A-035-2017
CONFIDENTIAL
NIH Patent License Agreement--Exclusive
Model 10-2015 [Final] [Selecta Biosciences] [3 April 2017]



--------------------------------------------------------------------------------





Appendix F - Example Royalty Report
Required royalty report information includes:
•
License reference number (L-XXX-200X/0)

•
Reporting period

•
Catalog number and units sold of each Licensed Product (domestic and foreign)

•
Gross Sales per catalog number per country

•
Total Gross Sales

•
Itemized deductions from Gross Sales

•
Total Net Sales

•
Earned Royalty Rate and associated calculations

•
Gross Earned Royalty

•
Adjustments for Minimum Annual Royalty (MAR) and other creditable payments made

•
Net Earned Royalty due

Example
Catalog Number
Product Name
Country
Units Sold
Gross Sales (US$)
1
A
US
250
62,500
1
A
UK
32
16,500
1
A
France
25
15,625
2
B
US
0
0
3
C
US
57
57,125
4
D
US
12
1,500



Total Gross Sales
 
153,250
Less Deductions:
 
 
Freight
 
3,000
Returns
 
7,000
Total Net Sales
 
143,250
 
 
 
Royalty Rate
 
8
%
Royalty Due
 
11,460
Less Creditable Payments
 
10,000
Net Royalty Due
 
1,460







A-035-2017
CONFIDENTIAL
NIH Patent License Agreement--Exclusive
Model 10-2015 [Final] [Selecta Biosciences] [3 April 2017]



--------------------------------------------------------------------------------





Appendix G - Royalty Payment Options


The License Number MUST appear on payments, reports and correspondence.


Credit and Debit Card Payments


Credit and debit card payments can be submitted for amounts up to $29,999.
Submit your payment through the U.S. Treasury web site located at:
https://www.pay.gov/public/form/start/28680443.


Automated Clearing House (ACH) for payments through U.S. banks only


The IC encourages its licensees to submit electronic funds transfer payments
through the Automated Clearing House (ACH). Submit your ACH payment through the
U.S. Treasury web site located at:
https://www.pay.gov/public/form/start/28680443.   Please note that the IC “only”
accepts ACH payments through this U.S. Treasury web site.


Electronic Funds Wire Transfers


The following account information is provided for wire payments. In order to
process payment via Electronic Funds Wire Transfer sender MUST supply the
following information within the transmission:


[***]


Drawn on a foreign bank account should be sent directly to the following
account. Payment must be sent in U.S. Dollars (USD) using the following
instructions:


[***]


Checks


All checks should be made payable to “NIH Patent Licensing”


Checks drawn on a U.S. bank account and sent by US Postal Service should be sent
directly to the following address:


National Institutes of Health
P.O. Box 979071
St. Louis, MO 63197-9000


Checks drawn on a U.S. bank account and sent by overnight or courier should be
sent to the following address:


[***]


Checks drawn on a foreign bank account should be sent directly to the following
address:


National Institutes of Health
Office of Technology Transfer
License Compliance and Administration
Royalty Administration
6011 Executive Boulevard
Suite 325, MSC 7660
Rockville, Maryland 20852


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
A-035-2017
CONFIDENTIAL
NIH Patent License Agreement--Exclusive
Model 10-2015 [Final] [Selecta Biosciences] [3 April 2017]

